Exhibit 10.3





FIRST AMENDMENT TO CREDIT AGREEMENT


This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of November
21, 2019, is among WRKCO INC. (f/k/a WESTROCK COMPANY), a Delaware corporation
(“Parent”), WRK LUXEMBOURG S.À R.L., a private limited liability company
(société à responsabilité limitée) incorporated under the laws of Luxembourg
(“WRK Luxembourg”), WRK INTERNATIONAL HOLDINGS S.À R.L., a private limited
liability company (société à responsabilité limitée) incorporated under the laws
of Luxembourg (“WRK International”), MULTI PACKAGING SOLUTIONS LIMITED, a
limited company incorporated under the laws of England and Wales (“Multi
Packaging Solutions”), WESTROCK PACKAGING SYSTEMS GERMANY GMBH, a private
limited liability company (Gesellschaft mit beschränkter Haftung) incorporated
under the laws of Germany (“WestRock Packaging Systems” and, together with WRK
Luxembourg, WRK International, and Multi Packaging Solutions, the “Borrowers”),
each of the other Guarantors (as defined in the Credit Agreement referenced
below) which is a signatory hereto, each of the banks or other financial
institutions which is a signatory hereto, as a Lender, and COÖPERATIEVE RABOBANK
U.A., NEW YORK BRANCH, as administrative agent for itself and certain other
parties (in its capacity as administrative agent, together with its successors
in such capacity, “Administrative Agent”).


RECITALS:


WHEREAS, Parent, Borrowers, the financial institutions party thereto as
“Lenders” (the “Lenders”), and Administrative Agent are parties to that certain
Credit Agreement dated as of April 27, 2018 (as may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement), pursuant to which the
Lenders have made certain financial accommodations available to Borrowers; and


WHEREAS, Borrowers have requested that the Administrative Agent and the Lenders
amend certain terms and conditions of the Credit Agreement as more specifically
set forth herein, and the Administrative Agent and the Lenders have agreed to
the requested amendments on the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows effective as of the Amendment
Effective Date (as defined below):


Section 1.          Amendments to Credit Agreement.


(a)          Section 1.1 of the Credit Agreement, Defined Terms, is hereby
modified and amended by deleting the definitions of “Existing Credit Agreement”,
“Fee Letter” and “Maturity Date” in their entirety and inserting in lieu thereof
the following, respectively:



   
““Existing Credit Agreement” means that certain Credit Agreement, dated as of
July 1, 2015 (as amended by
 






--------------------------------------------------------------------------------

 



   
Amendment No. 1 thereto, dated as of July 1, 2016, Amendment No. 2 thereto,
dated as of June 30, 2017, Amendment No. 3 thereto, dated as of March 7, 2018,
and Amendment No. 4 thereto, dated as of November 21, 2019) by and among New
Holdco, the Parent, WestRock Company of Canada Holdings Corp./Compagnie de
Holdings WestRock du Canada Corp. (formerly, RockTenn Company of Canada Holdings
Corp./Compagnie De Holdings RockTenn Du Canada Corp.), a Nova Scotia unlimited
company (together with the Parent, as borrowers), and any other Subsidiary of
the Parent that becomes an additional borrower pursuant thereto, WestRock RKT
Company (formerly, Rock-Tenn Company), a Georgia corporation, and WestRock MWV,
LLC (formerly, Meadwestvaco Corporation), a Delaware limited liability company,
as guarantors, the lenders party thereto, and Wells Fargo Bank, National
Association, as administrative agent, and as the same may be further amended,
modified, waived, supplemented, restated, refinanced or otherwise replaced from
time to time in each case pursuant to an Approved Amendment.
             
“Fee Letter” means that certain fee letter, dated as of November 21, 2019,
executed by Administrative Borrower on behalf of Borrowers setting forth the
applicable fees relating to this Agreement to be paid to Administrative Agent,
on its behalf and on behalf of the Lenders.
             
“Maturity Date” means November 21, 2022.”
 



(b)          Section 1.1 of the Credit Agreement, Defined Terms, is hereby
modified and amended by adding the following definitions in appropriate
alphabetical order:



   
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by Administrative Agent and
Borrowers giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to the LIBO Rate for syndicated
credit facilities and (b) the Benchmark Replacement Adjustment; provided that,
if the Benchmark Replacement as so determined would be less than zero,
 





2

--------------------------------------------------------------------------------

 



   
the Benchmark Replacement will be deemed to be zero for the purposes of this
Agreement.
             
“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by Administrative Agent and Borrowers giving due consideration to
(a) any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of the
LIBO Rate with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body or (b) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of the LIBO Rate with the applicable
Unadjusted Benchmark Replacement for syndicated credit facilities at such time
(for the avoidance of doubt, such Benchmark Replacement Adjustment shall not be
in the form of a modification to the Applicable Margin).
             
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate”, the definition of “Interest Period”,
changes to the definition of “LIBO Rate”, timing and frequency of determining
rates and making payments of interest and other administrative matters) that
Administrative Agent decides may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by Administrative Agent in a manner substantially consistent with market
practice (or, if Administrative Agent decides that adoption of any portion of
such market practice is not administratively feasible or if Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).
             
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:
             
(a)          in the case of clause (a) or (b) of the definition of “Benchmark
Transition Event”, the later of (i) the date of the
 



3

--------------------------------------------------------------------------------



 



   
public statement or publication of information referenced therein and (ii) the
date on which the administrator of the LIBO Rate permanently or indefinitely
ceases to provide the LIBO Rate; or
             
(b)          in the case of clause (c) of the definition of “Benchmark
Transition Event”, the date of the public statement or publication of
information referenced therein.
             
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:
             
(a)          a public statement or publication of information by or on behalf of
the administrator of the LIBO Rate announcing that such administrator has ceased
or will cease to provide the LIBO Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate;
             
(b)          a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
LIBO Rate, a resolution authority with jurisdiction over the administrator for
the LIBO Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBO Rate, which states that the
administrator of the LIBO Rate has ceased or will cease to provide the LIBO Rate
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the LIBO Rate; or
             
(c)          a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate announcing that the LIBO Rate
is no longer representative.
             
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by Administrative Agent
or the Required Lenders, as applicable, by
 





4

--------------------------------------------------------------------------------

 



   
notice to Borrowers, Administrative Agent (in the case of such notice by the
Required Lenders) and the Lenders.
             
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.13(c) and (b) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.13(c).
             
“Early Opt-in Election” means the occurrence of:
             
(a)          (i) a determination by Administrative Agent or (ii) a notification
by the Required Lenders to Administrative Agent (with a copy to Borrowers) that
the Required Lenders have determined that syndicated credit facilities being
executed at such time, or that include language similar to that contained in
Section 2.13(c), are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace the LIBO Rate, and
             
(b)          (i) the election by Administrative Agent or (ii) the election by
the Required Lenders to declare that an Early Opt-in Election has occurred and
the provision, as applicable, by Administrative Agent of written notice of such
election to Borrowers and the Lenders or by the Required Lenders of written
notice of such election to Administrative Agent.
             
“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.
             
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
             
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark,
 





5

--------------------------------------------------------------------------------



 



   
(or a successor administrator) on the Federal Reserve Bank of New York’s
Website.
             
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
             
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.”
 



(c)          Section 1.1 of the Credit Agreement, Defined Terms, is hereby
further modified and amended by deleting the definitions of “LIBOR Screen Rate”,
“LIBOR Successor Rate”, “LIBOR Successor Rate Conforming Changes” and “Scheduled
Unavailability Date.”


(d)          Section 1.6 of the Credit Agreement, Accounting Terms; GAAP, is
hereby modified and amended by deleting clause (a) of such section in its
entirety and inserting in lieu thereof the following:



   
“(a)        Unless otherwise specified herein, all accounting terms used herein
shall be interpreted, all accounting determinations hereunder shall be made, and
all financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of New Holdco and its consolidated
Subsidiaries delivered to the Lenders (or of the Parent and its consolidated
Subsidiaries with respect to any period prior to the initial delivery to the
Lenders of audited consolidated financial statements of New Holdco any its
consolidated Subsidiaries after the Combination Date); provided that, if Holdco
shall notify Administrative Agent that it wishes to amend any covenant in
Section 6.1 (or any component thereof) to eliminate the effect of any change in
GAAP on the operation of such covenant or such ratio (or if Administrative Agent
notifies Holdco that the Required Lenders wish to amend Section 6.1 (or any
component thereof) for such purpose), then Holdco’s compliance with such
covenant shall be determined on the basis of GAAP in effect and as adopted by
the Parent on December 31, 2017, until either such notice is withdrawn or such
covenant is amended in a manner satisfactory to Holdco and the Required
Lenders.”
 



(e)          Section 1.6 of the Credit Agreement, Accounting Terms; GAAP, is
hereby further modified and amended by adding a new clause (e) to such section
as follows:




6

--------------------------------------------------------------------------------

 



   
“(e)          Notwithstanding anything to the contrary contained herein, only
those leases (assuming for purposes hereof that they were in existence on
December 31, 2017) that would have constituted Capital Leases (as such term is
defined in the Existing Credit Agreement) as of December 31, 2017, shall be
considered Capital Leases hereunder and all calculations and deliverables under
this Agreement or any other Loan Document shall be made or delivered, as
applicable, in accordance therewith.”
 



(f)          Section 1 of the Credit Agreement, Definitions, is hereby modified
and amended by adding a new Section 1.9 as follows:



   
““Section 1.9 Divisions. For all purposes under this Agreement and the other
Loan Documents, in connection with any division or plan of division under
Delaware law (or any comparable event under a different jurisdiction’s laws):
(a) if any asset, right, obligation or liability of any Person becomes the
asset, right, obligation or liability of a different Person, then it shall be
deemed to have been transferred from the original Person to the subsequent
Person, and (b) if any new Person comes into existence, such new Person shall be
deemed to have been organized on the first date of its existence by the holders
of its equity interests at such time.”
 



(g)          Section 2.13 of the Credit Agreement, Alternate Rate of Interest;
Illegality, is hereby modified and amended by deleting clause (b) and (c) of
such section in their entirety and inserting in lieu thereof the following,
respectively:



   
“(b)          Administrative Agent is advised (i) by Lenders having Total Credit
Exposures representing more than 50% of the Total Credit Exposures of all
Lenders that the Adjusted LIBO Rate for such Interest Period will not adequately
and fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period, or (ii) any Lender
determines that any applicable law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable lending office to make, maintain, or fund Eurodollar Loans, or to
determine or charge interest rates based upon the Adjusted LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any Offshore
Currency in the London or Euro-zone interbank market,
 







7

--------------------------------------------------------------------------------








   
then Administrative Agent shall give notice thereof to Borrowers and the Lenders
as promptly as practicable thereafter, (x) in the case of any Loan denominated
in Dollars, from and after the date on which Borrowers receive notice thereof
until the date on which such circumstances ceases, in the case of clauses (a)
and (b)(i) above, all Lenders’ and, in the case of clause (b)(ii) above, the
affected Lender’s, Loans denominated in Dollars shall bear interest at a rate
per annum equal to the Applicable Margin plus the Base Rate, and (y) in the case
of any Loan denominated in any Offshore Currency, during the 30-day period next
succeeding the date of any such notice (the “Negotiation Period”),
Administrative Agent (in consultation with the Lenders) and Borrowers will
negotiate in good faith for the purpose of agreeing upon an alternative,
mutually acceptable basis (the “Substitute Basis”) for determining the rate of
interest to be applicable to the Loans denominated in an Offshore Currency for
such Interest Period.  If at the expiry of the Negotiation Period, the Required
Lenders, Administrative Agent, and Borrowers have agreed upon a Substitute
Basis, the Substitute Basis shall be binding on all parties and be retroactive
to, and take effect from, the beginning of such Interest Period.  If at the
expiry of the Negotiation Period, a Substitute Basis shall not have been agreed
upon pursuant to this paragraph, Administrative Agent shall notify each Lender
of such failure to agree to a Substitute Basis and, within five Business Days
after receipt of such notice (or as soon thereafter as may be practicable), each
such Lender shall notify Borrowers (through Administrative Agent) of the cost to
such Lender (as determined by it in good faith) of funding and maintaining such
Loan denominated in an Offshore Currency for such Interest Period; and the
interest payable to such Lender on such Loan for such Interest Period shall be
determined in good faith (which determination shall be binding absent manifest
error) at a rate per annum equal to the Applicable Margin plus the weighted
average (as determined by Administrative Agent, which shall be conclusive absent
manifest error) of the cost to the Lenders of funding and maintaining such Loan
denominated in an Offshore Currency, as applicable, for such Interest Period as
so notified by the Lenders; provided that, if any Lender does not notify
Administrative Agent of such costs within such period, such cost shall not be
included by Administrative Agent in such calculation.  Each Lender agrees to use
reasonable efforts to avoid or minimize costs to Borrowers under this Section
2.13(b) to the extent set forth in Section 2.18(a).  The procedures specified in
this Section 2.13(a) and (b) shall apply to each Interest Period succeeding the
first Interest Period to which they were applied
 



8

--------------------------------------------------------------------------------



 

   
unless and until Administrative Agent shall determine in consultation with the
Required Lenders (or, in the case of Section 2.13(b)(ii), the affected
Lender(s)) that the conditions referred to in this Section 2.13(a) and (b) no
longer exist. If the Substitute Basis or the cost of funds rate, as determined
hereunder, would be less than zero, such rate will be deemed to be zero for the
purposes of this Agreement.
             
(c)          Effect of Benchmark Transition Event.
 




   
(i)          Benchmark Replacement.  Notwithstanding anything to the contrary
herein or in any other Loan Document, upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, Administrative
Agent and Borrowers may amend this Agreement to replace the LIBO Rate with a
Benchmark Replacement. Any such amendment with respect to a Benchmark Transition
Event will become effective at 5:00 p.m., New York City time on the fifth
Business Day after Administrative Agent has posted such proposed amendment to
all Lenders and Borrowers so long as Administrative Agent has not received, by
such time, written notice of objection to such amendment from Lenders comprising
the Required Lenders. Any such amendment with respect to an Early Opt-in
Election will become effective on the date that Lenders comprising the Required
Lenders have delivered to Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of the LIBO Rate with a Benchmark
Replacement pursuant to this Section 2.13(c) will occur prior to the applicable
Benchmark Transition Start Date.
             
(ii)          Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, Administrative Agent will have the
right to make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement.
             
(iii)          Notices; Standards for Decisions and Determinations.
Administrative Agent will promptly notify Borrowers and the Lenders of (A) any
occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
 





9

--------------------------------------------------------------------------------






   
Start Date, (B) the implementation of any Benchmark Replacement, (C) the
effectiveness of any Benchmark Replacement Conforming Changes and (D) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by Administrative Agent or
Lenders pursuant to this Section 2.13(c) including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.13(c).
             
(iv)          Benchmark Unavailability Period. Upon Borrowers’ receipt of notice
of the commencement of a Benchmark Unavailability Period, Borrowers may revoke
any request for a borrowing of, conversion to or continuation of Eurodollar
Loans to be made, converted or continued during any Benchmark Unavailability
Period and, failing that, (A) with respect to any such request for a Loan
denominated in Dollars, Borrowers will be deemed to have converted such request
into a request for a borrowing of or conversion to Base Rate Loans and (B) with
respect to any such request for a Loan denominated in an Offshore Currency, any
such request shall be ineffective and Borrowers shall prepay the affected
Eurodollar Loans at the end of the applicable Interest Period. During any
Benchmark Unavailability Period, the component of the Base Rate based upon the
LIBO Rate will not be used in any determination of the Base Rate.”
 



(h)          Section 6.1 of the Credit Agreement, Financial Requirements, is
hereby modified and amended by deleting clause (a) of such section in its
entirety and inserting in lieu thereof the following:



   
“(a)          Debt to Capitalization Ratio.  Suffer or permit the Debt to
Capitalization Ratio as of the last day of each full Fiscal Quarter to be
greater than 0.65:1.00.”
 



(i)          Section 9 of the Credit Agreement, Miscellaneous, is hereby
modified and amended by adding a new Section 9.24 as follows:



   
“9.24 Acknowledgement Regarding Any Supported QFCs.  To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for Hedging
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC
 





10

--------------------------------------------------------------------------------



 



   
Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):
             
(a)          In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States.  In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States. 
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
             
(b)          As used in this Section 9.24, the following terms have the
following meanings:
 





11

--------------------------------------------------------------------------------






   
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
             
“Covered Entity” means any of the following:
             
(i)          a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);
             
(ii)          a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or
             
(iii)          a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).
             
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
             
(c)          “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).”
 



Section 2.          No Other Amendments.  Except as expressly set forth above,
the execution, delivery and effectiveness of this Amendment shall not operate as
an amendment, modification or waiver of any right, power or remedy of
Administrative Agent or the Lenders under the Credit Agreement or any of the
other Loan Documents, nor constitute a waiver of any other provision of the
Credit Agreement or any of the other Loan Documents.  Except for the amendments
set forth above, the text of the Credit Agreement and the other Loan Documents
shall remain unchanged and in full force and effect, and each Obligor hereby
ratifies and confirms its obligations thereunder.  Each Obligor acknowledges and
expressly agrees that Administrative Agent and the Lenders reserve the right to,
and do in fact, require strict compliance with all other terms and provisions of
the Credit Agreement and the other Loan Documents. It is hereby understood by
each Obligor that the foregoing amendments by Administrative Agent and the
Lenders shall not be deemed to establish a course of conduct so as to justify an
expectation by any Obligor that Administrative Agent and the Lenders will
entertain or grant their consent to any future such requests by such Obligor. 
Further, it is hereby understood by each Obligor that the foregoing amendments
shall not be deemed, or interpreted as, a consent by Administrative Agent and
the Lenders to modify or waive compliance with the terms and conditions of the
Credit Agreement or the other Loan Documents except as specifically provided
herein.


Section 3.          Conditions.  This Amendment shall become effective as of the
date set forth above upon Administrative Agent’s receipt of each of the
following, in form and substance satisfactory to Administrative Agent (the
“Amendment Effective Date”):


(a)          Amendment.  From the Obligors, Administrative Agent, and the
Lenders, a counterpart of this Amendment signed and delivered on behalf of such
party.




12

--------------------------------------------------------------------------------

 


(b)          Opinions of Counsel to Obligor.  Written opinions (addressed to
Administrative Agent and the Lenders and dated the Amendment Effective Date) of
counsel to each Obligor (including New York counsel and counsel for each
jurisdiction in which an Obligor is organized) regarding this Amendment and such
other matters as Administrative Agent shall reasonably request.


(c)          Corporate Documents.  Such documents and certificates as
Administrative Agent may reasonably request relating to the organization,
existence and (to the extent the concept is applicable in such jurisdiction)
good standing of each Obligor (it being understood that, in relation to each Lux
Borrower, such request may be satisfied by the provision of copies of the
articles of association (statuts coordonnés) of such Lux Borrower, an excerpt
issued by the Luxembourg Trade and Companies Register on or about the Amendment
Effective Date pertaining to such Lux Borrower, and a certificate of
non-inscription of a judicial decision (certificat de non-inscription d'une
decision judiciaire) issued by the Luxembourg Trade and Companies Register on or
about the Amendment Effective Date pertaining to such Lux Borrower), the
authorization of this Amendment (including appropriate resolutions), the
identity, authority and capacity of each Responsible Officer authorized to act
on behalf of an Obligor (or authorized signatory in respect of a U.K. Borrower
or a German Borrower) in connection with this Amendment and any other legal
matters relating to the Obligors or this Amendment.


(d)          Beneficial Ownership Certificate. To the extent requested by the
Administrative Agent or any Lender not less than five (5) days prior to the
Amendment Effective Date, the Lenders shall have received a certification
regarding beneficial ownership as required by 31 C.F.R. § 1010.230 in relation
to each Borrower (a “Beneficial Ownership Certification”).


(e)          Fees.  The payment by Borrowers of (i) a fee for the benefit of
each Lender, in such amounts as may have been disclosed to the Lenders and as
agreed to by any Borrower in a separate fee letter and (ii) all other fees,
costs and expenses as may be owing to the Administrative Agent by Borrowers
(including, without limitation, the fees and expenses of counsel for the
Administrative Agent).


(f)          Additional Documentation.  Such additional documentation and
information as Administrative Agent or its legal counsel may reasonably request.


Section 4.          Representations and Warranties.  In consideration of the
execution and delivery of this Amendment by Administrative Agent and the
Lenders, each Obligor hereby represents and warrants in favor of Administrative
Agent and the Lenders as follows:


(a)          The execution, delivery and performance by each Obligor of this
Amendment (i) are all within each Obligor’s powers (corporate or otherwise),
(ii) have been duly authorized by all necessary action (corporate or otherwise),
(iii) do not require any consent or authorization of, or filing with, any Person
(including any Governmental Authority), except for such as have been obtained or
made and are in full force and effect, (iv) will not violate (A) such Obligor’s
Organizational Documents or (B) any Requirements of Law, and (v) will not cause
a breach or default under any of their respective Material Contracts, except,
with respect to clause




13

--------------------------------------------------------------------------------



 
(iv)(B) or clause (v), to the extent that such violation, breach or default
would not reasonably be likely to have a Material Adverse Effect.


(b)          This Amendment has been duly executed and delivered by each
Obligor, and constitutes a legal, valid and binding obligation of each Obligor
enforceable against each Obligor in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.


(c)          As of the date hereof and after giving effect to this Amendment,
the representations and warranties made by or with respect to the Obligors, or
any of them, under the Credit Agreement and the other Loan Documents, are true
and correct in all material respects (unless any such representation or warranty
is qualified as to materiality or as to Material Adverse Effect, in which case
such representation and warranty shall be true and correct in all respects),
except to the extent previously fulfilled with respect to specific prior dates.


(d)          Immediately after giving effect hereto, no event has occurred and
is continuing which constitutes a Default or an Event of Default or would
constitute an Event of Default but for the requirement that notice be given or
time elapse or both.


(e)          As of the Amendment Effective Date, the information included in the
Beneficial Ownership Certification (as defined above) provided on or prior to
the Amendment Effective Date to any Lender in connection with this Amendment is
true and correct in all respects.


Section 5.          Ratifications.  Except as expressly set forth in this
Amendment, the terms and provisions of the Credit Agreement and the other Loan
Documents are ratified and confirmed and shall continue in full force and
effect. The Obligors, Administrative Agent, and the Lenders party hereto agree
that the Credit Agreement and the other Loan Documents shall continue to be
legal, valid, binding and enforceable in accordance with their respective terms.


Section 6.          Affirmation of Guaranty Agreements.  By executing this
Amendment, each Guarantor hereby acknowledges, consents and agrees that all of
its obligations and liability under the Guaranty Agreement to which such
Guarantor is a party remain in full force and effect, and that the execution and
delivery of this Amendment and any and all documents executed in connection
therewith shall not alter, amend, reduce or modify its obligations and liability
under such Guaranty Agreement.


Section 7.          Costs and Expenses.  Obligors agree, jointly and severally,
to pay on demand all reasonable costs and expenses of Administrative Agent in
connection with the preparation, execution and delivery of this Amendment and
the other instruments and documents to be delivered hereunder (including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
for Administrative Agent with respect thereto).



14

--------------------------------------------------------------------------------



 
Section 8.          Severability.  Any provision of this Amendment held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.


Section 9.          Governing Law.  This Amendment shall be deemed to be made
pursuant to the laws of the State of New York with respect to agreements made
and to be performed wholly in the State of New York and shall be construed,
interpreted, performed and enforced in accordance therewith.


Section 10.          Successors and Assigns.  This Amendment is binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns, except any Obligor may not assign or transfer any of its rights or
obligations hereunder without the prior written consent of the Lenders.


Section 11.          Counterparts: Effectiveness.  This Amendment may be
executed in one or more counterparts and on telecopy or other electronically
reproduced counterparts, each of which when so executed shall be deemed to be an
original, but all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic communication shall be effective as
delivery of a manually executed counterpart of this Amendment.


Section 12.          Headings.  The headings, captions, and arrangements used in
this Amendment are for convenience only and shall not affect the interpretation
of this Amendment.


Section 13.          Entire Agreement.  This Amendment embodies the final,
entire agreement among the parties hereto and supersedes any and all prior
commitments, agreements, representations and understandings, whether written or
oral, relating to this Amendment, and may not be contradicted or varied by
evidence of prior, contemporaneous or subsequent oral agreements or discussions
of the parties hereto.


Section 14.          Loan Documents.  This Amendment shall be deemed to be a
Loan Document for all purposes under the Credit Agreement.


Section 15.          No Novation.  This Amendment is not intended by the parties
to be, and shall not be construed to be, a novation of the Credit Agreement or
an accord and satisfaction in regard thereto.




[Remainder of Page Intentionally Left Blank]




15

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused their respective duly
authorized officers or representatives to execute and deliver this Amendment as
of the day and year first above written.




PARENT:
WRKCO INC., a Delaware corporation,
                 


By:
/s/ John D. Stakel
     
Name:  John D. Stakel
     
Title:    Senior Vice President and Treasurer
         























[First Amendment to Credit Agreement]

--------------------------------------------------------------------------------







BORROWERS:

WRK LUXEMBOURG S.À R.L., a limited liability company
incorporated under the laws of Luxembourg

                 


By:
/s/ Cornelia Mettlen
     
Name:  Cornelia Mettlen
     
Title:    Manager B
         




 
WRK INTERNATIONAL HOLDINGS S.À R.L., a limited liability company incorporated
under the laws of Luxembourg

                 


By:
/s/ Cornelia Mettlen
     
Name:  Cornelia Mettlen
     
Title:    Manager B
         




 
MULTI PACKAGING SOLUTIONS LIMITED, A LIMITED COMPANY INCORPORATED UNDER THE LAWS
OF england AND wales
                 


By:
/s/ Kevin Maxwell
     
Name:  Kevin Maxwell
     
Title:    Director
         







[First Amendment to Credit Agreement]

--------------------------------------------------------------------------------








 
WESTROCK PACKAGING SYSTEMS GERMANY GMBH,
A PRIVATE LIMITED LIABILITY COMPANY INCORPORATED
UNDER THE LAWS OF GERMANY
                 


By:
/s/ Dieter Liebich
     
Name:  Dieter Liebich
     
Title:    Director
 







By:
/s/ Tobias Gabriel
     
Name:  Tobias Gabriel
     
Title:    Director
         





















[First Amendment to Credit Agreement]

--------------------------------------------------------------------------------







GUARANTORS:
WESTROCK COMPANY, A DELAWARE CORPORATION
                 


By:
/s/ John D. Stakel
     
Name:  John D. Stakel
     
Title:    Senior Vice President and Treasurer
 






 
WESTROCK RKT, LLC, a gEORGIA LIMITED LIABILITY COMPANY
                 


By:
/s/ John D. Stakel
     
Name:  John D. Stakel
     
Title:    Senior Vice President and Treasurer
 






 
WESTROCK MWV, LLC, A dELAWARE LIMITED LIABILITY COMPANY
                 


By:
/s/ John D. Stakel
     
Name:  John D. Stakel
     
Title:    Senior Vice President and Treasurer
         







[First Amendment to Credit Agreement]

--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT
AND LENDER:
coÖperatieve rabobank u.a.,
new York Branch, AS ADMINISTRATIVE AGENT AND A LENDER
                 

By:
/s/ Eric J. Rogowski
     
Name:  Eric J. Rogowski
     
Title:    Executive Director
 








By:
/s/ Eric Hurshman
     
Name:  Eric Hurshman
     
Title:    Managing Director
         





















[First Amendment to Credit Agreement]

--------------------------------------------------------------------------------








 
COMMERZBANK AG, NEW YORK
BRANCH, AS A LENDER

                 


By:
/s/ Pedro Bell
     
Name:  Pedro Bell
     
Title:    Managing Director
 







By:
/s/ Veli-Matti Ahonen
     
Name:  Veli-Matti Ahonen
     
Title:    Vice President
         





















[First Amendment to Credit Agreement]

--------------------------------------------------------------------------------








 
TD BANK, N.A., AS A LENDER
                 


By:
/s/ Uk-Sun Kim
     
Name:  Uk-Sun Kim
     
Title:    Senior Vice President
         





















[First Amendment to Credit Agreement]

--------------------------------------------------------------------------------








 
ING BANK N.V., DUBLIN BRANCH, AS A LENDER

                 


By:
/s/ Sean Hassett
     
Name:  Sean Hassett
     
Title:    Director
 







By:
/s/ Padraig Matthews
     
Name:  Padraig Matthews
     
Title:    Director
         





 














[First Amendment to Credit Agreement]

--------------------------------------------------------------------------------










 
SUMITOMO MITSUI BANKING CORPORATION,
AS A LENDER
                 


By:
/s/ Michael Maguire
     
Name:  Michael Maguire
     
Title:    Executive Director
         





 


















[First Amendment to Credit Agreement]